The appellees filed a bill of complaint in the circuit court to set aside and cancel a contract of sale of certain property which contract was made by Nicholas Burns, H. C. Dwiggins and T. S. Trantham, as trustees, under the will of Edwin Spencer, Jr., of the one part and Burns Development Company of the other part.
Demurrer was filed to the bill of complaint and sustained. An amended bill of complaint was filed to which demurrer was interposed and overruled. From the order overruling the demurrer appeal was taken.
Edwin Spencer died testate. Four pertinent paragraphs of his will appeared in the following language:
    "I bequeath to Reid Robson and Harry C. Dwiggins, all of my real property in Marion County, Florida, consisting of approximately 3,000 acres of land, in trust, however, for my beloved wife and two children, Edwin III, and Cathrine, and direct that they have full management and control as trustees of said property with full power to manage, sell or dispose of same upon such terms as they may see fit, and with full power to encumber same, but without the right to borrow money in any way so as to be a claim against any of the remainder of my estate. Such money *Page 550 
as may be derived from the sale or otherwise of said property, after expense of administration is paid, I direct shall be paid one-third to my wife and the remaining two-thirds I direct shall be deposited in some trust company by the trustees at the usual rate of interest, which interest shall be paid to my wife, to aid in the upbringing of the children, the principal to remain intact, until the said children become 25 years of age, when it shall be paid to them.
    "My half interest in what is known as Duson (Deeson?) Island, I will to Harry C. Dwiggins and Kate C. Spencer, my wife, in trust nevertheless for the use and benefit of my wife and my two children, Edwin and Cathrine. I direct the same disposition of this property as of my Marion County property, and give the trustees the same full and 'plurary' powers of sale, and disposition of funds, and direct that said funds shall be disposed of in the same manner as above set out for Marion County funds.
    "I own half of the stock of the Spencer-Futch Company, and I owe L. M. or F. G. Futch $2,000.00. I direct that my wife pay the said Futch the said $2,000.00 from such insurance money as she shall receive, to-wit, $15,000.00, which insurance money shall belong to her. I also direct or urge that she loan the Spencer-Futch Company sufficient money (about $8,000.00) taking therefor a long time second mortgage on property at 8%. If my wife complies with this request, I will until her one-half of my said stock, to-wit, $25,000.00, of said stock in her own name. The remainder of said stock I will to Harry C. Dwiggins and Kate C. Spencer as joint trustees with all power to vote the said stock at any called, special or regular meeting, said voting power to be joint. It is my desire *Page 551 
that the said Harry C. Dwiggins should be elected president of said corporation and countersign all checks and aid and assist Futch in attending to affairs of said corporation. The said persons are hereby made trustees for my two children and I direct all dividends from the said stock shall be applied first to the maintenance, care and education of said children by the guardian thereof hereinafter named, and the remainder if any deposited by the trustees to be turned over to them as each becomes 25 years of age.
    "I own half interest in Burns Development Company. I will my stock in said company to Harry C. Dwiggins and G. S. Trantham, in trust for my wife and two children, with full power to vote the said stock. It is my desire that after the completion of the sale of Lake Wood Park and Golf side that the corporation be discontinued. I direct my said trustees to fully protect my interests. I am entitled to credit of $2,300.00 on books of the company. I direct that as any money or income is received by said trustees that it be divided one-third to my wife and the remainder be deposited in some Trust Company and the income paid to Guardian for care of children, principal to be given to them as each becomes twenty-five. Of course, if the income from the sources above named are not sufficient to care for my children the Trustees may in their discretion allow Guardian a larger amount, even of the principal."
The particular paragraph of the will, the construction of which is here involved is the fourth paragraph above quoted.
It is the contention of the complainants in the court below, the appellees here, that under the terms of this paragraph *Page 552 
of the will the Trustees were not authorized to sell the trust property, that is the one-half interest in Burns Development Company, which was represented by fifty per cent of the capital stock of that company.
It is the contention of the appellants, the defendant in the court below, that a proper construction of the will authorized the named trustees to make sale of the capital stock of Burns Development Company and apply the proceeds as directed in the will.
The contract of sale is made a part of the bill of complaint. That contract shows on its face that the sale of Lake Wood Park had not been completed at the time of the attempted sale of the trust estate.
The language of the will authorized the trustees to vote the stock in Burns Development Company. It provided further, "It is my desire that after the completion of the sale of Lake Wood Park and Golf Side that the corporation be discontinued." If this paragraph of the will had stopped here and we had been left to construe this provision with other provisions of the will in which sale of the property mentioned in other paragraphs is authorized, we would be constrained to hold that it was the intent of the testator not to authorize the trustees to sell stock in Burns Development Company. There is a pertinent sentence in this paragraph of the will, however, which we think lodged in the trustees very broad discretionary power and authority. That sentence is this, "I direct my said trustees to fully protect my interests." There is no direction as to how this shall be done, and we think that it invested the trustees not only with the power but placed upon them the duty of exercising their judgment and discretion in handling the property disposed of in this paragraph; and we find from the allegations of the Bill including the contract of sale, which is made a part thereof, that Burns *Page 553 
Development Company was indebted in various and sundry amounts to various and sundry persons upon which indebtedness Edwin Spencer, Jr., during his lifetime was liable and as to which indebtedness his estate became liable. That this indebtedness amounted to $27,500.00. Under the contract of sale the estate of Edwin Spencer, Jr., was relieved of these obligations. The estate was also relieved of any other obligations that might exist against the estate by reason of the connection of Edwin Spencer, Jr., with the corporation. Aside from this, other valuable consideration passed to the trustees in this transaction. It is not alleged in the Bill of Complaint that the trustees did not fully protect the interest of the estate of the testator in this transaction. Neither is it alleged that it was not needful or expedient or in the exercise of sound business discretion wise to protect the interest of the decedent by entering into the sales contract complained of. Neither fraud, waste nor double dealing is charged against the trustees in connection with the matter. We think that the rights and authority of the trustees in regard to the transaction complained of is found in that language above quoted, "I direct my said trustees to fully protect my interests," to make and enter into the contract, which is the subject of this litigation.
In Sorrels v. McNally, 89 Fla. 457, 105 So. R. 106, this Court speaking through Mr. Justice TERRELL, say:
    "To ascertain and give effect to the intent of the testator is the cardinal rule of testamentary construction. We have found no exceptions to this rule except where the testator attempts to dispose of his property contrary to some rule of law or public policy. The intention of the testator is to be gathered from a consideration of all the provisions of the will taken together, *Page 554 
rather than from detached portions or any particular form of words.
    "This rule prevails whether the entire will or some specific clause or part of it, is being construed. Dean v. Crews, 77 Fla. 319, 81 So. R. 479, 28 Rawle C. L. 211, and cases cited."
We apply the rule above stated to the instant case.
It may appear to the casual reader that we have departed from this rule in giving emphasis to a few words contained in the paragraph of the will under consideration; but this is not the case.
In the first paragraph of the will, as quoted herein, the trustees named are specifically authorized to sell and dispose of that part of the estate therein dealt with.
The same condition applies to the property referred to in the second paragraph quoted.
In the third paragraph there is no authorization in the trustees to sell the stock referred to in that paragraph, nor is any discretion lodged in the trustees as to the disposition to be made of that property.
So we come to the fourth paragraph which deals with the testator's interest in Burns Development Company. In this we find no specific authorization to sell the capital stock owned by the testator in that company, but in dictating this paragraph he went further and directed in effect that his trustees should do with that property whatever might appear to them to be to the best interest to his estate. That such was clearly the intent we gather from all the provisions of the will taken together.
We think that the demurrer to the amended bill of complaint should have been sustained and, therefore, the order appealed from should be reversed.
WHITFIELD AND BROWN, J. J., concur. *Page 555